
	

114 HR 1887 : To authorize the Comptroller General of the United States to assess a study on the alternatives for the disposition of Plum Island Animal Disease Center, and for other purposes.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1887
		IN THE SENATE OF THE UNITED STATES
		May 17, 2016ReceivedMay 26, 2016Read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To authorize the Comptroller General of the United States to assess a study on the alternatives for
			 the disposition of Plum Island Animal Disease Center, and for other
			 purposes.
	
	
 1.FindingsCongress finds the following: (1)The Federal Government has owned Plum Island, New York, since 1899.
 (2)Since 1954, the Plum Island Animal Disease Center has conducted unrivaled scientific research on a variety of infectious animal-borne diseases, including foot-and-mouth disease, resulting, most recently, in the development of a new cell line that rapidly and reliably detects this highly debilitating disease of livestock.
 (3)Over 62 years, the Center has had a strong, proven record of safety. (4)$23,200,000 in Federal dollars have been spent on upgrades to, and the maintenance of, the Center since January 2012.
 (5)In addition to the Center, Plum Island contains cultural, historical, ecological, and natural resources of regional and national significance.
 (6)Plum Island is situated where the Long Island Sound and Peconic Bay meet, both of which are estuaries that are part of the National Estuary Program and are environmentally and economically significant to the region.
 (7)The Federal Government has invested hundreds of millions of Federal dollars over the last two decades to make long-term improvements with respect to the conservation and management needs of Long Island Sound and Peconic Bay.
 (8)The Department of Homeland Security has undertaken a study to consider alternatives for the final disposition of Plum Island, including an analysis of—
 (A)conservation of the island’s resources; (B)any remediation responsibilities;
 (C)the need for any legislative changes; (D)cost; and
 (E)any revenues from the alternatives. 2.Report required on study by Department of Homeland Security on clean up and alternative uses of Plum Island (a)Assessment by Comptroller General (1)Assessment requiredThe Comptroller General of the United States shall conduct an assessment of the study by the Department of Homeland Security on the options for the disposition of Plum Island referred to in section 1(8). Such assessment shall include a determination of whether the methodologies used by the Department in conducting such study adequately support the Department’s findings with respect to the following:
 (A)The possible alternative uses for Plum Island, including the transfer of ownership to another Federal agency, a State or local government, a nonprofit organization, or a combination thereof for the purpose of education, research, or conservation.
 (B)The possible issues and implications, if any, of pursuing such alternative uses for Plum Island. (C)The potential cost to be incurred for expenses related to the transition, cleanup, and hazard mitigation of Plum Island by a recipient of such property.
 (2)Report requiredNot later than 180 days after the date on which the Department of Homeland Security completes the study referred to in section 1(8), the Comptroller General of the United States shall submit to Congress a report containing the following:
 (A)The results of the assessment described under paragraph (1). (B)A description of the Secretary of Homeland Security’s coordination with the Administrator of General Services, the Secretary of the Interior, and the Administrator of the Environmental Protection Agency in conducting the Department of Homeland Security study referred to in section 1(8).
					(b)Study by Comptroller General
 (1)Study requiredIf the Comptroller General of the United States determines that the methodologies referred to in subsection (a)(1) do not adequately support the Department of Homeland Security’s findings related to an issue described in subparagraphs (A) through (C) of such subsection, the Comptroller General shall conduct a study on any such issue.
 (2)Report requiredIf the Comptroller General of the United States conducts a study under paragraph (1), not later than 1 year after the date on which the Department of Homeland Security completes the study referred to in section 1(8), the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1).
 3.Suspension of actionNo action may be taken to carry out section 538 of title V of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 976) until at least 180 days after the reports required by subsection (a)(2) of section 2 and, if applicable, subsection (b)(2) of such section have been submitted to Congress.
		
	Passed the House of Representatives May 16, 2016.Karen L. Haas,Clerk.
